968 F.2d 985
UNITED STATES of America, Plaintiff-Appellee,v.Jude Somerset HARDESTY, Defendant-Appellant.
No. 90-30260.
United States Court of Appeals,Ninth Circuit.
July 7, 1992.

Prior report 958 F.2d 910.
Before:  WALLACE, Chief Judge, BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.